EXHIBIT 10.24
 
THIS SECURED PROMISSORY NOTE (THE “NOTE”) HAS NOT BEEN REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE.  THE NOTE IS BEING OFFERED PURSUANT TO A SAFE HARBOR FROM
REGISTRATION UNDER REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).
 
Options Media Group Holdings, Inc.
 
12% Secured Promissory Note
 
Due August 22, 2011
 

$150,000 February 25, 2011

 
THIS SECURED PROMISSORY NOTE (this “Note”) is issued by Options Media Group
Holdings, Inc., a Nevada corporation (the “Company”), to the order of RVH Inc.
(together with its permitted successors and assigns, the “Holder”).
 
ARTICLE I
 
Section 1.01  Principal.  For value received, the Company hereby promises to pay
on or before the Maturity Date (as defined below) to the order of the Holder or
its designees, in lawful money of the United States of America and in
immediately available funds, the principal sum of One Hundred Fifty Thousand
Dollars ($150,000), or, if less, the aggregate unpaid principal amount
outstanding (the “Principal Amount”) and all accrued interest thereon and the
fees set forth herein.
 
 Section 1.02   Interest. Interest shall accrue on the Principal Amount at the
rate of twelve percent (12%) per annum, compounded daily (computed on the basis
of a 360-day year and the actual days elapsed) from the date hereof until the
Principal Amount is repaid in full.  Interest on the Principal Amount shall be
due and payable on the Maturity Date. In no event shall the amount of interest
due or payable hereunder exceed the maximum rate of interest allowed by
applicable law, and in the event any such payment is inadvertently paid by the
Company or inadvertently received by the Holder, then such excess sum shall be
credited as payment of the Principal Amount.
 
Section 1.03   Maturity Date.  The Principal Amount and all accrued interest
thereon shall be due and payable in full on (the “Maturity Date”):  August 22,
2011.
 
Section 1.04   Right to Prepay.  Provided that there is no Event of Default, the
Company shall have the right, upon no less than five (5) business days' prior
notice to the Holder, to prepay all or any portion of the Principal Amount and
all accrued interest thereon at any time, on or before the Maturity Date,
without penalty or premium.
 
 
1

--------------------------------------------------------------------------------

 


Section 1.05   Payments to the Holder.  The Company agrees that the Principal
Amount and accrued interest thereon and any other amounts paid by the Company to
the Holder shall be paid to RVH Inc., PO Box 403303, Miami Beach, Florida 33140,
unless instructed by the Holder otherwise. The Company acknowledges that the
Holder intends to include other participants in this Note.


Section 1.06    Security Interest. As security for the prompt and complete
payment and performance when due of all the obligations set forth in this Note,
the Company hereby grants to the Holder a first priority lien on and continuing
security interest in all of the Company’s right, title and interest in, its
assets, together with the proceeds thereof.
 
Section 1.07   Seniority; Automatic Stay.   In the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Company, this Note
shall be entitled to a claim in liquidation before participation by the holders
of any Debt (as defined below) or of any capital stock of the Company.  The
amount of the claim in liquidation shall equal the amount to which the Holder
would be entitled in the case of payment. “Debt” shall mean (i) all obligations
of the Company for borrowed money, (ii) all obligations of the Company evidenced
by bonds, debentures, notes, or other similar instruments, (iii) all obligations
of the Company to its employees, agents, accountants, counsel and other third
parties, (iv) all obligations of the Company to pay the deferred purchase price
of property or services, (v) all obligations of the Company as lessee under
capitalized leases, (vi) all Debt of others secured by a lien on any asset of
the Company and (vii) all Debt of others guaranteed by the Company.


The Company acknowledges and agrees that should a proceeding under any
bankruptcy or insolvency law be commenced by or against the Company, or if any
of the Pledged Collateral (as defined in the Security Agreement) should become
the subject of any bankruptcy or insolvency proceeding, then the Holder should
be entitled to, among other relief to which the Holder may be entitled under
this Note and/or applicable law, an order from the court granting immediate
relief from the automatic stay pursuant to 11 U.S.C. Section 362 to permit the
Holder to exercise all of its rights and remedies pursuant to this Note and/or
applicable law.  TO THE EXTENT PERMITTED BY LAW, THE COMPANY EXPRESSLY WAIVES
THE BENEFIT OF THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE,
THE COMPANY EXPRESSLY ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362
NOR ANY OTHER SECTION OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE
(INCLUDING, WITHOUT LIMITATION, 11 U.S.C. SECTION 105) SHALL STAY, INTERDICT,
CONDITION, REDUCE OR INHIBIT IN ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY
OF ITS RIGHTS AND REMEDIES UNDER THIS NOTE AND/OR APPLICABLE LAW.  The Company
hereby consents to any motion for relief from stay that may be filed by the
Holder in any bankruptcy or insolvency proceeding initiated by or against the
Company and, further, agrees not to file any opposition to any motion for relief
from stay filed by the Holder.  The Company represents, acknowledges and agrees
that this provision is a specific and material aspect of this Note, and that the
Holder would not agree to the terms of this Note if this waiver were not a part
of this Note. The Company further represents, acknowledges and agrees that this
waiver is knowingly, intelligently and voluntarily made, that neither the Holder
nor any person acting on behalf of the Holder has made any representations to
induce this waiver, that the Company has been represented in the signing of this
Note and the Security Agreement and in the making of this waiver by independent
legal counsel selected by the Company and that the Company has discussed this
waiver with counsel.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.08   Conversion.  Upon an Event of Default (as defined in Section
4.02), the Holder shall have the right, in its sole and absolute discretion, at
any time to convert the outstanding Principal Amount and all accrued interest
thereon, or any portion thereof, into duly authorized, fully paid and
non-assessable shares of common stock of the Company at the conversion price of
$0.001 per share.  The Company agrees that it has no right to prevent the Holder
from effecting such conversion, whether by attempting to prepay this Note
(whether or not there shall have been a default hereunder) or otherwise. If the
Holder opts to convert all or any portion of the Principal Amount and accrued
and unpaid interest hereunder and the Facility Fee as aforesaid, the Company
shall issue and deliver to such Holder, a certificate or certificates for the
common stock to which the Holder shall be entitled within five days of the
Holder exercising its right hereunder.
 
ARTICLE II


Section 2.01   Representations and Warranties of the Holder.  The Holder hereby
acknowledges, represents and warrants to, and agrees with, the Company as
follows:


(a)  The Holder understands that this Note has not been registered under the
Securities Act of 1933, as amended (the “Act”) or registered or qualified under
any the securities laws of any state or other jurisdiction, and is a “restricted
security”.


(b)  The Holder has full power and authority to enter into this Note, the
execution and delivery of this Note has been duly authorized, and this Note
constitutes a valid and legally binding obligation of the Holder.


(c)   The Holder is not subscribing for this Note as a result of or subsequent
to any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting, or any solicitation of a subscription by
person previously not known to the Holder in connection with investment.


(d)   The Holder is (i) experienced in making investments of the kind and (ii)
able, by reason of the business and financial experience of its officers (if an
entity) and professional advisors (who are not affiliated with or compensated in
any way by the Company or any of its affiliates or selling agents), to protect
its own interests in connection with the transactions described in this Note,
and the related documents.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE III


Section 3.01  Representations and Warranties of the Company.  The Company hereby
acknowledges, represents and warrants to, and agrees with, the Holder as
follows:


(a)  The Company is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada. The Company has all requisite
power to own, operate and lease its business and assets and carry on its
business as the same is now being conducted.


(b)  The Company has all requisite power and authority to enter into and deliver
this Note and to consummate the transactions contemplated hereby.  The
execution, delivery, and performance of this Note by the Company and the
consummation of the transactions contemplated hereby, have been duly authorized
by all necessary action and no other action or proceeding on the part of the
Company is necessary to authorize the execution, delivery, and performance by
the Company of this Note and the consummation by the Company of the transactions
contemplated hereby.
 
(c)  There are no outstanding agreements or preemptive or similar rights
affecting the Company's common stock or equity and no outstanding rights,
warrants or options to acquire, or instruments convertible into or exchangeable
for, or agreements or understandings with respect to the sale or issuance of any
shares of common stock or equity of the Company or other equity interest in the
Company.
 
(d)  No consent, approval, authorization or order of any court, governmental
agency or body or arbitrator having jurisdiction over the Company, or any of its
affiliates, the OTC Bulletin Board nor the Company's shareholders is required
for the execution by the Company of this Note and the Security Agreement and
compliance and performance by the Company of its obligations under hereunder and
thereunder. This Note and the Security Agreement and the Company’s performance
of its obligations thereunder have been unanimously approved by the Company’s
Board of Directors.
 
(e)  Neither the issuance and sale of the Note nor the performance of the
Company’s obligations under this Note and all other agreements entered into by
the Company relating thereto by the Company will:
 
(i)       violate, conflict with, result in a breach of, or constitute a default
(or an event which with the giving of notice or the lapse of time or both would
be reasonably likely to constitute a default) under (A) the articles or
certificate of incorporation, charter or bylaws of the Company, (B) any decree,
judgment, order, law, treaty, rule, regulation or determination applicable to
the Company of any court, governmental agency or body, or arbitrator having
jurisdiction over the Company or over the properties or assets of the Company or
any of its affiliates, (C) the terms of any bond, debenture, note or any other
evidence of indebtedness, or any agreement, stock option or other similar plan,
indenture, lease, mortgage, deed of trust or other instrument to which the
Company or any of its affiliates is a party, by which the Company or any of its
affiliates is bound, or to which any of the properties of the Company or any of
its affiliates is subject, or (D) the terms of any agreement to which the
Company, or any of its affiliates is a party; or
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)       result in the creation or imposition of any Lien (as defined below)
upon the securities or any of the assets of the Company or any of its
affiliates; or
 
(iii)      result in the activation of any anti-dilution rights or a reset or
repricing of any debt or security instrument of any other creditor or equity
holder of the Company, nor result in the acceleration of the due date of any
obligation of the Company or of any person or entity holding securities of the
Company or having the right to receive securities of the Company.
 
(f)  There is no pending or threatened action, suit, proceeding or investigation
before any court, governmental agency or body, or arbitrator having jurisdiction
over the Company, or any of its affiliates.


(g)  The Company has no liabilities or obligations, individually or in the
aggregate, other than as set forth in the Company's filings with the Securities
and Exchange Commission.


Section 3.02   Covenants of the Company.  The Company hereby covenants and
agrees with the Holder that, so long as any amount remains unpaid on this Note
or the Security Agreement, the Company shall:
 
(a)  Notify the Holder if there is a breach or threatened breach of any of the
representations and warranties provided for in this Note and forward to the
Holder any correspondence regarding any threatened or actual action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company or any of its affiliates,
including without limitation, from the Securities and Exchange Commission or
Financial Industry Regulatory Authority and each material development in respect
thereof;


(b)   (A)) comply in all respects with its reporting and filing obligations
under the Securities Exchange Act of 1934, as amended (the “1934 Act”), and (B)
comply on a timely basis with all reporting requirements that are applicable to
an issuer with a class of shares registered pursuant to Section 12(g) of the
1934 Act;


(c)   Use the proceeds of this Note for working capital and general corporate
purposes and not prepay any Debt nor redeem any equity instruments of the
Company;
 
 
 
5

--------------------------------------------------------------------------------

 
 
(d)   Promptly pay and discharge, or cause to be paid and discharged, when due
and payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, property or business of the Company;
 


(e)   Not, directly or indirectly, create, incur, assume or suffer to exist any
pledge, hypothecation, assignment, deposit arrangement, lien, charge, claim,
security interest, security title, mortgage, security deed or deed of trust,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the Uniform
Commercial Code or comparable law of any jurisdiction) (each, a “Lien”) upon any
of its assets, whether now owned or hereafter acquired except for:  (A) Liens
imposed by law for taxes that are not yet due or are being contested in good
faith and for which adequate reserves have been established in accordance with
generally accepted accounting principles; (B) carriers’, warehousemen’s,
mechanics’, material men’s, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or that are being contested in good faith and by
appropriate proceedings;  (C) Debt which shall be used to repay this Note; and
(D) liens on new capital leases and new capital assets purchased after the date
of this Note;


 (f)   Not, directly or indirectly, repay, reclassify, redeem, repurchase or
offer to repay, repurchase or otherwise acquire or make any dividend or
distribution in respect of any of its common stock, preferred stock, or other
equity securities;
 
(g)   Not enter into any merger, consolidation, or exchange of assets or
securities;


(h)   Not, directly or indirectly, enter into any transaction with an officer or
director or affiliate which is below fair market value;
 
(i)    Shall not directly or indirectly grant nor allow any security interest to
be taken in the assets of the Company, nor incur or issue any debt, equity or
other instrument unless the lien is expressly subordinate to the lien granted to
the Holder; and


(i)    Promptly after the Company shall obtain knowledge of the occurrence of
any Event of Default (as defined in Section 4.01 below) or any event which with
the notice or lapse of time or both would become an Event of Default, deliver to
the Holder a notice specifying that such notice is a "Notice of Default" and
describing such Default in reasonable detail, and in such Notice of Default or
soon thereafter as practicable, a description of the action the Company has
taken or proposes to take with respect thereto.
 
 
6

--------------------------------------------------------------------------------

 


ARTICLE IV


Section 4.01  Events of Default. Upon the occurrence of any of the following
events (each, an “Event of Default”) (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body) an
Event of Default shall be deemed to have occurred:


(a)   Default in the payment of the Principal Amount on the Maturity Date;


(b)   Default in the payment, when due or declared due, of any interest payment
hereunder, the Facility Fee or any other fees, costs or expenses owed or payable
to Holder as provided herein, including without limitation, attorneys' fees and
expenses;


(c)   The Company files for relief under the United States Bankruptcy Code (the
“Bankruptcy Code”) or under any other state or federal bankruptcy or insolvency
law, or files an assignment for the benefit of creditors, or if an involuntary
proceeding under the Bankruptcy Code or under any other federal or state
bankruptcy or insolvency law is commenced against the Company, and has not been
resolved in a period of ten (10) days after such commencement;
 
(d)   failure on the part of Company to observe or perform any other covenant or
agreement on the part of Company contained in this Note (other than those
covered by the clauses above) or in any other agreement between the Company and
its affiliates and the Holder;
 
(e)   any representation, warranty or certification made by the Company to the
Holder shall be false or misleading;
 
(f)    any event or condition shall occur which shall result in a default under
any agreement between the Company and another person;
 
(g)   any event or condition shall occur which results in the acceleration of
the maturity of any Debt or enables or, with the giving of notice or lapse of
time or both, would enable the holder of such Debt or any person acting on such
holder’s behalf to accelerate the maturity thereof;
 
(h)   Any money judgment, writ or similar final process shall be entered or
filed against Company or any of their property or other assets for more than
$10,000, and shall remain unvacated, unbonded, unappealed, unsatisfied, or
unstayed for a period of 20 days;


(i)    a material adverse change in the Company's business or financial
condition arising after the date of this Note.
 
 
7

--------------------------------------------------------------------------------

 


Section 4.02   Effect of Default.  Upon the occurrence of an Event of Default,
the Principal Amount and all interest accrued thereon and the Facility Fee shall
be immediately due and payable, and the Holder shall have the right to enforce
its security interest pursuant to and in accordance with the terms and
provisions of the Security Agreement. Following the occurrence and during the
continuance of an Event of Default, which, if susceptible to cure is not cured
within five (5) days, otherwise then from the first date of such occurrence, the
annual interest rate on this Note shall be the lower of the highest rate
permitted by law or twenty-four percent (24%).


 
Section 4.03   Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default.  No right or remedy herein conferred upon or reserved to the Holder is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy. No delay or omission of the
Holder to exercise any right or power accruing upon any Default or Event of
Default occurring and continuing as aforesaid shall impair any such right or
power or shall be construed to be a waiver of any such Default or Event of
Default or an acquiescence therein; and every power and remedy given by this
Note or by law may be exercised from time to time, and as often as shall be
deemed expedient, by the Holder.
 
ARTICLE V


Section 5.01   Failure or Indulgence Not Waiver.  No failure or delay on the
part of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.


Section 5.02   Unconditional Obligation; Waiver.  The obligations hereunder are
absolute and unconditional and not subject to any defense, set-off,
counterclaim, rescission, recoupment or adjustment whatsoever. This Note may be
enforced against the Company by summary proceeding pursuant to N.Y. Civil
Procedure Law and Rules Section 3213 or any similar rule or statute in the
jurisdiction where enforcement is sought.
 
The Company hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note, and shall be directly and promptly liable for the
payment of all sums owing and to be owing hereunder, regardless of, and without
any notice, diligence, act or omission with respect to, the collection of any
amount called for hereunder.
 
Section 5.03    Cost of Collection.  If any proceeding is brought or threatened
to be brought against the Company to enforce any provision of this Note or any
provision of the Security Agreement, the Company shall pay the Holder all costs
of collection, including attorneys’ fees and expenses.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 5.04    Notices. All notices, requests, claims, demands and other
communications given or made pursuant hereto shall be in writing and shall be
deemed to have been duly given if delivered in person against written receipt,
by facsimile transmission, overnight courier prepaid, or mailed by prepaid first
class registered or certified mail, postage prepaid, return receipt requested to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section):
 

  (i)  If to the Company:          
Options Media Group Holdings, Inc.
123 NW 13th Street, Suite 300
Boca Raton FL 33432
Phone: (561) 368-5067
Email: scott@optionsmedia.com
        (ii)  If to the Holder:          
RVH Inc.
PO Box 403303
Miami Beach, FL 33140
Telecopy: 212-787-9268
Email: robbie490@aol.com
        with a copy (which shall not constitute notice) to:          
David Lubin & Associates, PLLC
10 Union Avenue
Suite 5
Lynbrook, NY 11563
Telecopy: 516-887-8250
Attn: David Lubin, Esq.
david@dlubinassociates.com

 


All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, (iii) if delivered by
overnight courier to the address as provided in this Section, be deemed given on
the earlier of the first business day following the date sent by such overnight
courier or upon receipt, or (iv) if delivered by mail in the manner described
above to the address provided in this Section, be deemed given on the earlier of
the third business day following mailing or upon receipt. In order for any such
notice to be deemed given as provided above, any such notice must also be
accompanied by an email to the recipient.
 
 
9

--------------------------------------------------------------------------------

 


Section 5.05   Governing Law.  This Note shall be deemed to be made under and
shall be construed in accordance with the laws of the State of New York without
giving effect to the principals of conflict of laws thereof. Each of the parties
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the jurisdiction of the courts sitting in the Southern District of
New York, and any appellate court from any thereof, in respect of any action,
suit or proceeding arising out of or relating to this Note, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action, suit or proceeding may be heard and determined in such courts.  Each of
the parties hereto agrees that a final judgment in any such action, suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each of the parties
hereto irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any action, suit or proceeding arising out of or
relating to this Note, or in any court referred to above.  Each of the parties
further hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action, suit
proceeding in any such court and waives any other right to which it may be
entitled on account of its place of residence or domicile. THE COMPANY
IRREVOCABLY WAIVES ANY AND ALL RIGHT THE COMPANY MAY HAVE TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS NOTE, ANY
DOCUMENTS EXECUTED IN CONNECTION WITH THIS NOTE OR ANY TRANSACTION CONTEMPLATED
IN ANY OF SUCH DOCUMENTS.  THE COMPANY ACKNOWLEDGES THAT THE FOREGOING WAIVER IS
KNOWING AND VOLUNTARY.
 
Section 5.06   Severability.  The invalidity of any of the provisions of this
Note shall not invalidate or otherwise affect any of the other provisions of
this Note, which shall remain in full force and effect.
 
Section 5.07   Construction and Joint Preparation. This Note shall be construed
to effectuate the mutual intent of the parties. The parties and their counsel
have cooperated in the drafting and preparation of this Note and the Security
Agreement, and this Note therefore shall not be construed against any party by
virtue of its role as the drafter thereof. No drafts of this Note shall be
offered by any party, nor shall any draft be admissible in any proceeding, to
explain or construe this Note. Each party hereto acknowledges and agrees that it
has received or has had the opportunity to receive independent legal counsel of
its own choice and that it has been sufficiently apprised of its rights and
responsibilities with regard to the substance of this Note. The headings
contained in this Note are intended for convenience of reference only and are
not intended to be a part of or to affect the meaning or interpretation of this
Note.     
 
Section 5.08   Entire Agreement; Amendments.  This Note shall be binding upon
and inure to the benefit of and be enforceable by the respective successors and
assigns of the Company and the Holder. This Note represents the entire agreement
between the parties hereto with respect to the subject matter hereof and there
are no other representations, warranties or commitments, except as set forth in
this Note and the Security Agreement.  This Note may be amended or modified only
by an instrument in writing executed by the Holder.
 
Section 5.09    Counterparts.  This Note may be executed in multiple
counterparts and by facsimile, each of which shall be an original, but all of
which shall be deemed to constitute on instrument.
 
Section 5.10    Facility Fee.  The Company shall pay simultaneously upon funding
a lending fee (the "Facility Fee") equal to (i) 3 percent of the amount funded
herewith, (ii) attorneys' fees and expenses in connection with the transactions
contemplated by this Note and the Security Agreement and (iii) all other costs,
expenses and fees incurred in connection with the transaction contemplated
hereby.
 
Section 5.11   Payments. Any payments made by the Company to the Holder
hereunder shall be applied first to the payment of the Facility Fee, then to the
accrued interest hereon and the balance shall be applied to the Principal
Amount.
 
 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, with the intent to be legally bound hereby, the parties have
executed this Note as of the date first written above.
 



  Options Media Group Holdings, Inc.          
 
By:
/s/ Scott Frohman       Name: Scott Frohman       Title:   CEO          

 
 
 
11
 





 
 


 
 